FILED

UNITED STATES DISTRICT COURT AUG 30 2019

FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District & Bankruptcy
Courts for the District of Columbi

Tracy Nixon, )
Plaintiff, ,
V. Civil Action No. 19-2266 (UNA)
Redmond K. Barnes,
Defendant.
MEMORANDUM OPINION

 

. This matter, brought pro se, is before the Court on review of the complaint and plaintiffs
application for leave to proceed in forma pauperis (IFP). The Court will grant the in forma
pauperis application and dismiss the case pursuant to 28 U.S.C. § 191 5(e)(2)(B) (requiring
dismissal of a case upon a determination that the complaint fails to state a claim upon which
relief may be granted or seeks monetary relief from an immune defendant).
| Plaintiff, a resident of Dallas, Texas, has sued an employee of the Clerk of the United
States Supreme Court for returning his petition for writ of certiorari due to plaintiffs non-
compliance with certain Rules of the Court. See Compl. Attachments. Plaintiff seeks “punitive
damages” and equitable relief. Compl. at 5.

The Supreme Court “has inherent [and exclusive] supervisory authority over its Clerk.”
In re Marin, 956 F.2d 339, 340 (D.C. Cir. 1992) (per curiam). Therefore, “a lower court may
[not] compel the Clerk of the Supreme Court to take any action.” Jd.; see Panko v. Rodak, 606
F.2d 168, 171 n.6 (7th Cir. 1979), cert. denied, 444 U.S. 1081 (1980) (“It seems axiomatic that a
lower court may not order the judges or officers of a higher court to take an action.”). In

addition, “the Supreme Court Clerk and Clerk’s office staff enjoy absolute immunity from a
1
lawsuit for money damages based upon decisions falling within the scope of their official
duties,” as is alleged in this case. Miller v. Harris, 599 Fed. App’x 1 (D.C. Cir. 2015) (per
curiam) (citing Sindram v. Suda, 986 F.2d 1459 (D.C. Cir. 1993) (per curiam)). Therefore, this
case will be dismissed. A separate order accompanies this Memorandum Opinion.

lo

Date: August SO , 2019 United States District Judge